EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Devanie DuFour on 5 April 2021.

The application has been amended as follows:
Claim 24 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a method of performing glassopexy comprising: providing a variable-thickness suspension line comprising a suture partially coated by an elastomer having a first thickness dimension and defining a central segment having a second thickness dimension greater than the first thickness dimension, wherein the portion of the suture that is coated includes a coiled section and the portion of the suture that is not coated includes lateral ends of the suspension line. US 2013/0233324 teaches a glassopexy device having an elastomeric sleeve (fig. 7, element 44) positioned over a coiled central segment 36. However, no .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 6, filed 26 March 2021, with respect to claims 15-34 have been fully considered and are persuasive.  The rejection of claims 15-34 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.M.W/Examiner, Art Unit 3771           

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771